DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 06/22/2022 have been entered.
Per the 06/22/2022 amendment:
Claims 1, 11-12 and 20 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Page 5 of Remarks, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-2 and 11-12 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly entered reference Kumar (US 20200183722 A1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20210073020 A1), hereafter Z1, in view of Kumar (US 20200183722 A1), hereafter K1.
Regarding Claim 1, Z1 discloses the below limitation:	decomposing a node in a network into a decomposed node including a plurality of virtual machines or containers (Z1 Fig 1 subnets 111-113 each decomposed into a plurality of virtual machines),	moving the decomposed node to any location across the network (Fig 5A-5B wherein VM is migrated to another node).
Z1 does not disclose the below limitation:	wherein decomposing is based on function; location; active connections or sessions at various layers in the network; usage; or ability to reconstitute;
In the same field of endeavor of virtual network resource management, K1 does disclose the below limitation:	wherein decomposing is based on function; location; active connections or sessions at various layers in the network; usage; or ability to reconstitute (K1 Par 12 schedulers may take current CPU consumption (i.e. "usage") of individual VMs as a heuristic to migrate VMs from the host);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Z1 to include migrating VMs based, at least in part, on usage heuristics such as CPU consumption as taught by K1.  The suggestion/motivation to do so would have been to use heuristics to ensure that resources are assigned to in the most efficient manner. For example, if CPU usage of a VM is very low, a resource manager can migrate some of the resources from that underused VM to another VM without significantly impacting the first VM. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Z1 and K1 disclose the limitations of Claim 1.
Z1 further discloses the below limitation:	wherein moving the decomposed node to any location across the network includes moving the decomposed node to at least one of a cell site, to an aggregation site, to an edge site, to a data center site, and to a back office site (Z1 Fig 1-2 migration of VM within a Data Center).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method providing decomposition and distribution of network functions to include migration of resources within a data center as taught by Z1.  The suggestion/motivation to do so would have been to provide for dynamic reassignment of resources hosted in a data center, as data centers are the most common host for large-scale virtualized networks of the type described herein. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Z1 discloses the below limitation:	Non-transitory computer readable medium (Z1 Fig. 7 memory) …;	decomposing a node in a network into a decomposed node including a plurality of virtual machines or containers (Z1 Fig 1 subnets 111-113 each decomposed into a plurality of virtual machines),	moving the decomposed node to any location across the network (Fig 5A-5B wherein VM is migrated to another node).
Z1 does not disclose the below limitation:	wherein decomposing is based on function; location; active connections or sessions at various layers in the network; usage; or ability to reconstitute;
In the same field of endeavor of virtual network resource management, K1 does disclose the below limitation:	wherein decomposing is based on function; location; active connections or sessions at various layers in the network; usage; or ability to reconstitute (K1 Par 12 schedulers may take current CPU consumption (i.e. "usage") of individual VMs as a heuristic to migrate VMs from the host);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Z1 to include migrating VMs based, at least in part, on usage heuristics such as CPU consumption as taught by K1.  The suggestion/motivation to do so would have been to use heuristics to ensure that resources are assigned in the most efficient manner. For example, if CPU usage of a VM is very low, a resource manager can migrate some of the resources from that underused VM to another VM without significantly impacting the first VM. Therefore, it would have been obvious to combine Z1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Z1 and K1 disclose the limitations of Claim 11.
Z1 further discloses the below limitation:	wherein the instructions for moving the decomposed node to any location across the network includes instructions for moving the decomposed node to at least one of a cell site, to an aggregation site, to an edge site, to a data center site, and to a back office site (Z1 Fig 1-2 migration of VM within a Data Center).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions for providing decomposition and distribution of network functions to include migration of resources within a data center as taught by Z1.  The suggestion/motivation to do so would have been to provide for dynamic reassignment of resources hosted in a data center, as data centers are the most common host for large-scale virtualized networks of the type described herein.

Claims 3, 5-6, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of K1 and further in view of Fattah (US 20190268270 A1), hereafter F1.
Regarding Claim 3, Z1 and K1 discloses the limitations of Claim 1.
Z1 and K1 do not disclose the below limitation:	wherein a single network function is decomposed across multiple sites.
F1 does disclose the below limitation:	wherein a single network function is decomposed across multiple sites (F1 Par 31 a network function (NF) may be decomposed into smaller components called Virtual Network Function Components running on multiple VMs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and F1, to combine the aforementioned method providing decomposition and distribution of network functions with decomposing a network function across several VMs as disclosed in F1. Although it is not explicitly state in the cited portion of the reference, it is understood that VMs can be distributed across different sites (see F1 Par 57-58). Therefore, distributing a single network function across multiple VMs is analogous to distributing that network function across multiple sites. Because there is an advantage to performing network functions at the closest edge to the requesting device, it is efficient to distribute a network function to different sites so that devices near that edge may benefit from that efficiency when requesting that network function. Therefore, it would have been obvious to combine Z1, K1 and F1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Z1 and K1 discloses the limitations of Claim 1.
Z1 and K1 do not disclose the below limitation:	further comprising orchestrating the decomposed node using at least one of a virtual machine and a container orchestration scheme.
F1 does disclose the below limitation:	further comprising orchestrating the decomposed node using at least one of a virtual machine and a container orchestration scheme (F1 Par 33 NFV management engine 130 implements orchestration and management of physical and software resources and VMs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and F1, to combine the aforementioned method providing decomposition and distribution of network functions with using an orchestrator to managed VMs and containers of a decomposed node, as disclosed in F1. Orchestrators are commonly used in the art to managed network resources, and the orchestration scheme described here does not distinguish itself over prior art orchestrators. Therefore, it would have been obvious to combine Z1, K1 and F1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Z1 and K1 discloses the limitations of Claim 1.
Z1 and K1 do not disclose the below limitation:	further comprising providing internal networking among the virtual machines.
F1 does disclose the below limitation:	further comprising providing internal networking among the virtual machines (F1 Par 27 discloses virtual Ethernet switches for connecting traffic between VMs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and F1, to combine the aforementioned method providing decomposition and distribution of network functions with internal networking among the VMs as disclosed in F1. Allowing the VMs to network directly with one another increases efficiency by cutting out intermediate nodes. In particular when network functions are distributed among VMs (as in Claim 3/13), it makes sense to allow VMs to network directly in order to offload work and share resources as needed. Therefore, it would have been obvious to combine Z1, K1 and F1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Z1 and K1 discloses the limitations of Claim 11.
Z1 and K1 do not disclose the below limitation:	further comprising instructions wherein a single network function is decomposed across multiple sites.
F1 does disclose the below limitation:	further comprising instructions wherein a single network function is decomposed across multiple sites (F1 Par 31 a network function (NF) may be decomposed into smaller components called Virtual Network Function Components running on multiple VMs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and F1, to combine the aforementioned instructions providing decomposition and distribution of network functions with decomposing a network function across several VMs as disclosed in F1. Although it is not explicitly state in the cited portion of the reference, it is understood that VMs can be distributed across different sites (see F1 Par 57-58). Therefore, distributing a single network function across multiple VMs is analogous to distributing that network function across multiple sites. Because there is an advantage to performing network functions at the closest edge to the requesting device, it is efficient to distribute a network function to different sites so that devices near that edge may benefit from that efficiency when requesting that network function. Therefore, it would have been obvious to combine Z1, K1 and F1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Z1 and K1 discloses the limitations of Claim 11.
Z1 and K1 do not disclose the below limitation:	further comprising instructions for orchestrating the decomposed node using at least one of a virtual machine and a container orchestration scheme.
F1 does disclose the below limitation:	further comprising instructions for orchestrating the decomposed node using at least one of a virtual machine and a container orchestration scheme (F1 Par 33 NFV management engine 130 implements orchestration and management of physical and software resources and VMs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and F1, to combine the aforementioned instructions providing decomposition and distribution of network functions with using an orchestrator to managed VMs and containers of a decomposed node, as disclosed in F1. Orchestrators are commonly used in the art to managed network resources, and the orchestration scheme described here does not distinguish itself over prior art orchestrators. Therefore, it would have been obvious to combine Z1, K1 and F1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Z1 and K1 discloses the limitations of Claim 11.
Z1 and K1 do not disclose the below limitation:	further comprising instructions providing internal networking among the virtual machines.
F1 does disclose the below limitation:	further comprising instructions providing internal networking among the virtual machines (F1 Par 27 discloses virtual Ethernet switches for connecting traffic between VMs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and F1, to combine the aforementioned instructions providing decomposition and distribution of network functions with internal networking among the VMs as disclosed in F1. Allowing the VMs to network directly with one another increases efficiency by cutting out intermediate nodes. In particular when network functions are distributed among VMs (as in Claim 3/13), it makes sense to allow VMs to network directly in order to offload work and share resources as needed. Therefore, it would have been obvious to combine Z1, K1 and F1 to obtain the invention, as specified in the instant claim.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of K1 and further in view of Mehta (US 20180213441 A1), hereafter M1.
Regarding Claim 4, Z1 and K1 discloses the limitations of Claim 1.
Z1 and K1 do not disclose the below limitation:	wherein the decomposed node comprises a HetNet Gateway decomposed into a plurality of virtual machines or containers.
M1 does disclose the below limitation:	wherein the decomposed node comprises a HetNet Gateway decomposed into a plurality of virtual machines or containers (M1 Par 40 each block of the HNG in Fig 2 may be a Virtual Machine).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and M1, to combine the aforementioned method providing decomposition and distribution of network functions with the node being a HetNet Gateway (HNG) decomposed into a plurality of VMs, as disclosed in M1. Using an HNG for the purpose of decomposing nodes into VMs is known in the art, as seen in M1. An HNG could be used as a node hosting VMs, and its inclusion here does not distinguish itself over prior art usage. Therefore, it would have been obvious to combine Z1, K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Z1 and K1 discloses the limitations of Claim 11.
Z1 and K1 do not disclose the below limitation:	further comprising instructions wherein the decomposed node comprises a HetNet Gateway decomposed into a plurality of virtual machines or containers.
M1 does disclose the below limitation:	further comprising instructions wherein the decomposed node comprises a HetNet Gateway decomposed into a plurality of virtual machines or containers (M1 Par 40 each block of the HNG in Fig 2 may be a Virtual Machine).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and M1, to combine the aforementioned instructions providing decomposition and distribution of network functions with the node being a HetNet Gateway (HNG) decomposed into a plurality of VMs, as disclosed in M1. Using an HNG for the purpose of decomposing nodes into VMs is known in the art, as seen in M1. An HNG could be used as a node hosting VMs, and its inclusion here does not distinguish itself over prior art usage. Therefore, it would have been obvious to combine Z1, K1 and M1 to obtain the invention, as specified in the instant claim.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of K1 and further in view of Sen (US 20200029199 A1), hereafter S1.
Regarding Claim 7, Z1 and K1 discloses the limitations of Claim 1.
Z1 and K1 do not disclose the below limitation:	further comprising providing network slicing, wherein each resource is able to be sliced and enabled to designate portions of resources as belonging to a network slice.
S1 does disclose the below limitation:	further comprising providing network slicing, wherein each resource is able to be sliced and enabled to designate portions of resources as belonging to a network slice (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned method providing decomposition and distribution of network functions with designating certain portions of network resources towards a slice as disclosed in S1. Slicing in 5G is well understood in the art, and designating network resources towards a given slice is the common way of achieving slicing. The instant invention does not distinguish itself over the prior art when it comes to dedicating network resources towards a particular network slice. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Z1, K1 and S1 disclose the limitations of Claim 7.
Z1 and K1 do not disclose the below limitation:	further comprising virtualizing an individual slice at any layer of the network.
S1 does disclose the below limitation:	further comprising virtualizing an individual slice at any layer of the network (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned method providing decomposition and distribution of network functions with virtualizing an individual slice as disclosed in S1. Virtualizing a slice allows it to run off VMs independent of particular hardware constraints. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Z1, K1 and S1 disclose the limitations of Claim 7.
Z1 and K1 do not disclose the below limitation:	further comprising creating a new container to provide a dedicated network function for a particular network slice at a particular deployment location.
S1 does disclose the below limitation:	further comprising creating a new container to provide a dedicated network function for a particular network slice at a particular deployment location (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned method providing decomposition and distribution of network functions with providing a container that provides a particular network function as disclosed in S1. S1 relies on a container to establishes a slice that provides control and data NFs for a given UE. This kind of NF is a dedicated network function for a particular slice, and as such reads on the instant claim. It is common in the art to use a container to establish a slice, as seen in the prior art. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Z1, K1 and S1 disclose the limitations of Claim 7.
Z1 and K1 do not disclose the below limitation:	wherein network slicing includes at least one of vertical network slicing and horizontal network slicing.
S1 does disclose the below limitation:	wherein network slicing includes at least one of vertical network slicing and horizontal network slicing (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned method providing decomposition and distribution of network functions with vertical network slicing as disclosed in S1. The instant usage of vertical network slicing to provide NFs does not distinguish itself over the vertical slices known in prior art. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Z1 and K1 discloses the limitations of Claim 11.
Z1 and K1 do not disclose the below limitation:	further comprising instructions providing network slicing, wherein each resource is able to be sliced and enabled to designate portions of resources as belonging to a network slice.
S1 does disclose the below limitation:	further comprising instructions providing network slicing, wherein each resource is able to be sliced and enabled to designate portions of resources as belonging to a network slice (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned instructions providing decomposition and distribution of network functions with designating certain portions of network resources towards a slice as disclosed in S1. Slicing in 5G is well understood in the art, and designating network resources towards a given slice is the common way of achieving slicing. The instant invention does not distinguish itself over the prior art when it comes to dedicating network resources towards a particular network slice. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Z1, K1 and S1 disclose the limitations of Claim 17.
Z1 and K1 do not disclose the below limitation:	further comprising instructions virtualizing an individual slice at any layer of the network.
S1 does disclose the below limitation:	further comprising instructions virtualizing an individual slice at any layer of the network (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned instructions providing decomposition and distribution of network functions with virtualizing an individual slice as disclosed in S1. Virtualizing a slice allows it to run off VMs independent of particular hardware constraints. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Z1, K1 and S1 disclose the limitations of Claim 17.
Z1 and K1 do not disclose the below limitation:	further comprising instructions creating a new container to provide a dedicated network function for a particular network slice at a particular deployment location.
S1 does disclose the below limitation:	further comprising instructions creating a new container to provide a dedicated network function for a particular network slice at a particular deployment location (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned instructions providing decomposition and distribution of network functions with providing a container that provides a particular network function as disclosed in S1. S1 relies on a container to establishes a slice that provides control and data NFs for a given UE. This kind of NF is a dedicated network function for a particular slice, and as such reads on the instant claim. It is common in the art to use a container to establish a slice, as seen in the prior art. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Z1, K1 and S1 disclose the limitations of Claim 17.
Z1 and K1 do not disclose the below limitation:	further comprising instructions wherein network slicing includes at least one of vertical network slicing and horizontal network slicing.
S1 does disclose the below limitation:	further comprising instructions wherein network slicing includes at least one of vertical network slicing and horizontal network slicing (S1 Par 27 discloses a container that establishes a virtualized, vertical slice of control and data NFs for each UE).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, K1 and S1, to combine the aforementioned instructions providing decomposition and distribution of network functions with vertical network slicing as disclosed in S1. The instant usage of vertical network slicing to provide NFs does not distinguish itself over the vertical slices known in prior art. Therefore, it would have been obvious to combine Z1, K1 and S1 to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412